UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 08-4598


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

          v.

SCOTTIE LEE GRAVES,

               Defendant – Appellant.



                            No. 08-4599


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

          v.

SCOTTIE LEE GRAVES,

               Defendant – Appellant.



                            No. 08-6834


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

          v.
SCOTTIE LEE GRAVES,

                Defendant – Appellant.



Appeals from the United States District Court for the Middle
District of North Carolina, at Durham.      James A. Beaty, Jr.,
Chief District Judge.    (1:00-cr-00123-JAB-1; 1:04-cr-00220-JAB-
1; 1:06-cv-00940-JAB-RAE)


Submitted:   January 14, 2009              Decided:   February 19, 2009


Before WILKINSON and    MICHAEL,       Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard Croutharmel, Raleigh, North Carolina, for Appellant in
Nos. 08-4598; 08-4599. Scottie Lee Graves, Appellant Pro Se in
No. 08-6834.   Michael Francis Joseph, Angela Hewlett Miller,
Assistant United States Attorneys, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

             Scottie     Lee    Graves      was    charged       with    violating     the

terms   of   his    supervised        release.       At    his    supervised       release

revocation hearing, Graves admitted that he had committed the

violations as charged.               The district court revoked release and

sentenced     Graves     to     concurrent        eighteen-month         prison    terms.

Graves now appeals.           His attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal but questioning whether the

district court abused its discretion in revoking release and

whether the sentence is plainly unreasonable. Graves has filed a

pro se brief raising additional issues.                   We affirm.

             Graves    initially        contends      that       the    district    court

erred   in    revoking        his    supervised      release.           We   review   the

district court’s decision to revoke supervised release for abuse

of discretion.        United States v. Pregent, 190 F.3d 279, 282 (4th

Cir. 1999).        The district court need only find a violation of a

condition of release by a preponderance of the evidence.                               18

U.S.C. § 3583(e)(3) (2006); United States v. Armstrong, 187 F.3d

392, 394 (4th Cir. 1999).              In light of Graves’ admission that he

committed the release violations as charged and the statutory

requirement     that     release       be   revoked       when    a    defendant,     like

Graves,      possesses     a        controlled     substance,          see   18    U.S.C.



                                            3
§ 3583(g)    (2006),       revocation     of    release     was    not   an    abuse    of

discretion.

            Graves         also     contends        that      his        sentence       is

unreasonable.         A     sentence      imposed     following       revocation        of

supervised      release     will    be     affirmed    if     it    is     within      the

applicable statutory range and not plainly unreasonable.                         United

States v. Crudup, 461 F.3d 433, 439-40 (4th Cir 2006).                              Here,

our    review    of   the     record      reveals     that    Graves’         revocation

sentence     falls    below       the    statutory     maximum      of     twenty-four

months.         See   18     U.S.C.      § 3583(e)(3)        (2006)       (authorizing

revocation sentence of up to two years when underlying offense

is a Class D felony).              Further, the sentence is procedurally

reasonable: the district court considered both the Chapter 7

advisory    policy    statement         range   and   the    18    U.S.C.     § 3553(a)

(2006) factors that it is permitted to consider.                          See Crudup,

461 F.3d at 438-40.          Furthermore, the sentence is substantively

reasonable, for the court adequately explained its reasons for

imposing the concurrent eighteen-month sentences.                          See id. at

440.

            In accordance with Anders, we have reviewed the entire

record in these cases and have found no meritorious issues for




                                           4
appeal. *      We therefore affirm.          This court requires that counsel

inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.                          If the

client requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this      court    for    leave    to       withdraw     from    representation.

Counsel=s motion must state that a copy of the motion was served

on   his    client.       Graves’       “Emergency        Extraordinary       Writ   for

Release,”      or   motion     for   bail,       and   his   motion    for   “Emergency

Extraordinary Writ for Immediate Modification/Reduction of Term

Imposed” are denied.           We dispense with oral argument because the

facts    and    legal   contentions       are      adequately    presented      in   the

materials      before    the    court    and       argument    would    not    aid   the

decisional process.

                                                                               AFFIRMED




     *
         The issues Graves raises in his pro se brief are without
merit.



                                             5